 Case 6:18-cv-01229-MJJ-CBW Document 81 Filed 11/05/20 Page 1 of 2 PageID #: 1430




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF LOUISIANA
                                  LAFAYETTE DIVISION


   SECURITIES & EXCHANGE COMMISSION              CASE NO. 6:18-CV-01229

   VERSUS                                        JUDGE JUNEAU

   WORLD TREE FINANCIAL L L C ET AL              MAGISTRATE JUDGE WHITEHURST

                                MINUTES OF COURT:
                                Bench Trial - Day 4
Date:             November 5, 2020 Presiding: Judge Michael J. Juneau
Court Opened:     9:00 a.m.          Courtroom Deputy: Chris Guidry
Court Adjourned: 4:00 p.m.           Court Reporter:     Cathleen Marquardt
Statistical Time: 5 Hrs./5 Min.      Courtroom:          CR1

                                  APPEARANCES
Joshua A Mayes, Jason Reinsch and     For Securities & Exchange Commission,
Karen King                                 Plaintiff
Steven G Durio and Lauren Noel Maurer For World Tree Financial L L C, Wesley
                                           Kyle Perkins and Priscilla Gilmore
                                           Perkins, Defendants
   PROCEEDINGS:

   Testimony & evidence for the defendant, concluded
   No Rebuttal testimony or evidence offered
   Evidence Closed
   Case argued

   RULINGS/COMMENTS: Oral testimony adduced and documentary evidence filed.

   Charles Theriot accepted as an expert witness in the field of financial forensics.
Case 6:18-cv-01229-MJJ-CBW Document 81 Filed 11/05/20 Page 2 of 2 PageID #: 1431




  Oral Motion for Judgment by the defendant is DENIED. Case taken under
  advisement. Post trial briefs, not to exceed 10 pages in length, are to be filed by
  December 13, 2020. A written ruling will be issued.

  Counsel shall refer to the official transcript of this hearing for a complete record.

  FILINGS:
  Exhibit List
  Witness List
